UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4151


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FREDY MARIONY ALVARADO-CALDERON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cr-00413-RDB-1)


Submitted: November 29, 2018                                 Decided: December 7, 2018


Before GREGORY, Chief Judge, WYNN and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Joanna Silver, Assistant
Federal Public Defender, Hannah Roberts, Law Clerk, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Baltimore, Maryland, for Appellant. Robert K. Hur, United States
Attorney, Brian M. Fish, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fredy Mariony Alvarado-Calderon appeals his 24-month sentence imposed by the

district court after he pleaded guilty, without a plea agreement, to illegal reentry of a

deported alien, in violation of 8 U.S.C. § 1326(a), (b) (2012). He contends that his sentence

is substantively unreasonable because the district court gave too much weight to his

criminal and immigration history; several of the 18 U.S.C. § 3553(a) (2012) factors

considered by the court actually weigh in favor of a lower sentence; and the district court

impermissibly based its sentence on political factors relating to immigration. Finding no

error, we affirm.

       “We ‘review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.’” United States v.

Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)). This review entails appellate consideration of both the procedural and substantive

reasonableness of the sentence. Gall, 552 U.S. at 51. We consider whether the sentence

imposed is substantively reasonable based on “the totality of the circumstances.” Id.

“While a district court’s explanation for the sentence must support the degree of the

variance, it need not find extraordinary circumstances to justify a deviation from the

Guidelines.” United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017) (internal quotation

marks omitted). “Under the abuse of discretion standard, this Court may not substitute its

judgment for that of the district court; rather, it must determine whether the district court’s

exercise of discretion, considering the law and the facts, was arbitrary or capricious.”



                                              2
United States v. Vidacak, 553 F.3d 344, 348 (4th Cir. 2009) (brackets and internal quotation

marks omitted).

       Turning to Alvarado-Calderon’s first argument, we conclude that the district court

did not abuse its discretion in relying heavily on Alvarado-Calderon’s criminal and

immigration history. “[D]istrict courts have extremely broad discretion when determining

the weight to be given each of the § 3553(a) factors.” United States v. Jeffery, 631 F.3d

669, 679 (4th Cir. 2011). Indeed, it is “quite reasonable for the sentencing court to have

attached great weight to a single factor.” United States v. Pauley, 511 F.3d 468, 476 (4th

Cir. 2007) (internal quotation marks omitted). Standing alone, the district court’s heavy

emphasis on Alvarado-Calderon’s criminal and immigration history does not render the

sentence unreasonable. Alvarado-Calderon essentially asks us to reweigh the factors and

substitute our own judgment for that of the district court, which we simply may not do.

See Vidacak, 553 F.3d at 348.

       Next, Alvarado-Calderon argues that, contrary to the district court’s ruling, several

of the § 3553(a) factors weigh in favor of a lesser sentence. We conclude that, as with his

first argument, Alvarado-Calderon in essence is asking us to reweigh the factors more

favorably, which we cannot do. See id.

       Finally, Alvarado-Calderon contends that the district court’s comments about

immigration were irrelevant to his case and showed that the court considered broader

political interests rather than an assessment individualized to Alvarado-Calderon in

imposing an upward variance. Our review of the record convinces us, however, that the

district court was not simply making a generalized statement about immigration untethered

                                             3
to Alvarado-Calderon’s individual circumstances. Instead, the court was expressing its

frustration that Alvarado-Calderon personally had entered the United States numerous

times in violation of the immigration laws and did not seem deterred from future illegal

conduct. Based on the totality of the circumstances, we conclude that Alvarado-Calderon’s

sentence is substantively reasonable.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4